UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,
                                      Plaintiff,
                                                             NOTICE OF MOTION FOR
                                                             ORDER REDUCING SENTENCE
                                                             OR MODIFYING JUDGMENT

                                                             Case No.: 2:97-cr-00098-6


RANDY M. YAGER,
                                      Defendant.

SIRS:
               PLEASE TAKE NOTICE, that upon the annexed memorandum of law, the

undersigned move this Court pursuant to Title 18 USC §3582(c)(1)(A) for defendant Randy M.

Yager’s immediate release from the United States Bureau of Prisons Custody at FCI Milan

together with such other and further relief as to this Court may seem just and proper.


DATED:         Buffalo, New York
               August 31, 2020
                                              Respectfully submitted,

                                              /s/Alexander E. Basinski
                                              ___________________________
                                              ALEXANDER E. BASINSKI, ESQ.
                                              ERIN MCCAMPBELL PARIS, ESQ.
                                              LIPSITZ GREEN SCIME & CAMBRIA LLP
                                              Attorneys for Defendant
                                              Randy M. Yager
                                              Office and Post Office Address
                                              42 Delaware Avenue – Suite 300
                                              Buffalo, New York 14202
                                              (716) 849-1333

TO:    CAROL L. KRAFT, ESQ.
       ASSISTANT UNITED STATES ATTORNEY
       517 E Wisconsin Avenue – Room 530
       Milwaukee, WI 53202




        Case 2:97-cr-00098-JPS Filed 08/31/20 Page 1 of 15 Document 2222
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,
                                      Plaintiff,
                                                            DECLARATION OF
                                                            ALEXANDER E. BASINSKI,
                                                            ESQ. IN SUPPORT OF MOTION
                                                            FOR ORDER REDUCING
                                                            SENTENCE OR MODIFYING
                                                            JUDGMENT

                                                            Case No.: 2:97-cr-00098-6


RANDY M. YAGER,
                                      Defendant.


       ALEXANDER E. BASINSKI, ESQ., being an attorney admitted to practice law in this

District, and subject to the penalties of perjury, does hereby declare the following to be true and

correct:

       1.       I, along with Erin McCampbell Paris, Esq., represent the defendant, RANDY M.

YAGER (“Mr. Yager” or “Defendant”).

       2.       I hereby file this declaration in support of Mr. Yager’s Motion for Order Reducing

Sentence or Modifying Judgment (“Motion”).

                                      BACKGROUND

       3.       On May 30, 1997, Mr. Yager was indicted under the above captioned indictment

number in the Eastern District of Wisconsin.

       4.       On November 18, 2014, Mr. Yager was arraigned and pleaded not guilty. (See

Minute Entry, Dkt. No. 2070.) He was detained pending trial. (See id.)




           Case 2:97-cr-00098-JPS Filed 08/31/20 Page 2 of 15 Document 2222
        5.       On March 24, 2016, Mr. Yager pleaded guilty to Racketeering in violation of 18

U.S.C. § 1962(c), and Racketeering Conspiracy in violation of 18 U.S.C. § 1962(d). (See Minute

Entry, Dkt. No. 2164.)

        6.       On July 26, 2016, Mr. Yager was sentenced to concurrent 180-month terms of

imprisonment on each of Counts One and Two and concurrent five-year periods of supervised

release on each of Counts One and Two. (See Dkt. Nos. 2182, 2184.)

        7.       Mr. Yager, who has been incarcerated since his arraignment on November 18,

2014, is presently incarcerated at FCI Milan in Milan, Michigan. His term of imprisonment is set

to expire on July 27, 2027.

        8.       Mr. Yager suffers from numerous chronic or serious medical conditions, including

hypertension, old myocardial infarction, aortic aneurysm (without rupture), psoriasis, follicular

disorder, spinal stenosis, muscle weakness, enlarged prostate, a shoulder and upper arm injury,

and unspecified abnormalities of gait and mobility. The advent of the spread of the novel

coronavirus that causes the illness COVID-19 which has spread rapidly across the world and

throughout the United States warrants consideration when determining whether Mr. Yager’s

sentence should be modified or reduced, or whether Mr. Yager should be permitted to serve the

remainder of his sentence under home confinement.

        9.       On March 11, 2020, the World Health Organization (“WHO”) designated the

COVID-19 outbreak a global pandemic.1 On March 13, 2020, the President of the United States

declared a national state of emergency.2 As the virus ravished this country, more than half of the



1
  WHO Characterizes COVID-19 as a Pandemic, World Health Organization,
https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-briefing-on-covid-
19---11-march-2020, (March 11, 2020).
2
  Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID-19),
https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-concerning-novel-
coronavirus-disease-covid-19-outbreak/, (March 13, 2020)



         Case 2:97-cr-00098-JPS Filed 08/31/20 Page 3 of 15 Document 2222
states issued stay-at-home/shelter-in-place orders and those that did not or those that reopened

early continue to have rampant community spread of the virus.

        10.     To stem the spread of the disease, the Center of Disease Control and Prevention

(“CDC”) has broadly advised people to take basic preventative actions, such as avoiding crowds,

staying six feet away from one another, disinfecting frequently used surfaces, and frequently

washing hands or using sanitizer.3 The seriousness of the crisis need not be belabored here as this

Court is well aware of our nation’s current situation.

        11.     Critically, public health experts have warned that incarcerated individuals “are at

special risk of infection” and are “less able to participate in protective measures to keep themselves

safe.”4 Indeed, the conditions in BOP facilities provide a uniquely hospitable environment for

COVID-19 to spread.5 Prior to March 13, 2020, when the BOP suspended visits for 30 days,

inmates regularly engaged in social, legal and medical visits in the community at a time when the

novel coronavirus already began to spread.6 On April 1, 2020, the BOP implemented lockdowns

that lasted over a month.7 The lockdowns have since been lifted, but the risk of the spread of the

virus in prison facilities remains. Still, to this day, inmates must share communal living spaces,

such as cells, recreation rooms, dining halls, and exercise yards. Outbreaks continue at prisons

across the nation.




3
  How to Protect Yourself & Others, https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-
sick/prevention.html, (last accessed August 26, 2020).
4
  Achieving a Fair and Effective COVID-19 Response: An Open Letter to Vice-President Mike Pence, and Other
Federal, State, and Local Leaders from Public Health and Legal Experts in the United States,
https://law.yale.edu/sites/default/files/area/center/ghjp/documents/final_covid-
19_letter_from_public_health_and_legal_experts.pdf, (March 13, 2020)
5
  Id.
6
  Federal Bureau of Prisons COVID-19 Action Plan, https://www/bop.gov/resouces/news/20200313_covid-19.jsp,
(March 13, 2020).
7
  COVID-19 Action Plan: Phase Five, https://www/bop.gov/resouces/news/20200331_covid19_action_plan_5.jsp,
(March 31, 2020).



        Case 2:97-cr-00098-JPS Filed 08/31/20 Page 4 of 15 Document 2222
        12.      Recognizing the risk of spread within prisons, Attorney General William Barr

enacted emergency authority under the CARES Act to further facilitate compassionate release to

home confinement.8 Given the surge in positive cases at select sites, the BOP began immediately

reviewing all inmates who had COVID-19 risk factors to determine which inmates are suitable for

home confinement.9

        13.      Since that time, the total number of COVID-19 cases has steadily risen throughout

the world. As of August 24, 2020, COVID-19 has resulted in a cumulative total of over 23 million

cases and 800,000 deaths worldwide.10

        14.      As of August 27, 2020, the United States has reported 5,752,653 cases including

178,998 deaths.11 Indeed, 1,142 new COVID-19 deaths were reported on August 25, 2020, and

1,239 new COVID-19 deaths were reported on August 26, 2020.12 .

        15.      The Bureau of Prisons (“BOP”) has seen a significantly greater rate of infection

than the general population of the United States. Indeed, the BOP has approximately 76.98

infections per one thousand people, while the United States has seen only 15.34 infections per one

thousand people.13

        16.      As of August 26, 2020, FCI Milan reports two active cases; one inmate and one

staff member.14




8
  https://www.bop.gov/resources/news/pdfs/20200405_covid-19_home_confinement.pdf (last visited Apr. 21,
2020).
9
  https://www.bop.gov/resources/news/20200405_covid19_home_confinement.jsp (last visited Apr. 21, 2020).
10
   Weekly Epidemiological Update, https://www.who.int/docs/default-source/coronaviruse/situation-
reports/20200824-weekly-epi-update.pdf?sfvrsn=806986d1_4, WHO (last visited August 26, 2020).
11
   Cases in the US, https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html, CDC (last visited
August 27, 2020).
12
   Id.
13
   BOP-Reported Positive Tests for COVID-19 Nationwide, https://federaldefendersny.org/, (last visited August 26,
2020).
14
   COVID-19 Coronavirus, https://www.bop.gov/coronavirus/, BOP (last visited August 26, 2020).



         Case 2:97-cr-00098-JPS Filed 08/31/20 Page 5 of 15 Document 2222
                                            ARGUMENT

       17.     Due to Mr. Yager’s medical condition and the risks that are involved if he were to

contract the virus, we respectfully ask that this Court issue an order reducing Mr. Yager’s sentence

to time served under 18 U.S.C. § 3582(c)(1)(A); or, in the alternative, issue an order permitting

Mr. Yager to serve the remainder of his sentence in home confinement.

       18.     Furthermore, Mr. Yager has fully exhausted his administrative remedies and his

Motion is properly before this Court.

       I.      Legal Standard For Compassionate Release Under 18 U.S.C. § 3582(c)(1)(A)

       19.     Generally, a district court judge may not modify a term of imprisonment except

pursuant to 18 U.S.C. § 3582(c)(1)(A). If the statute is satisfied, however, a district court judge

may reduce a prison sentence to a sentence of time served and impose home detention or

incarceration as a condition of supervised release. The compassionate release framework under

18 U.S.C. § 3582(c)(1)(A), as amended by the previously passed First Step Act, provides as

follows:

               The court may not modify a term of imprisonment once it has
               been imposed except that . . . in an case . . the court, upon
               motion of the Director of the Bureau of Prisons, or upon motion
               of the defendant after the defendant has fully exhausted all
               administrative rights to appeal, a failure of the Bureau of
               Prisons to bring a motion on the defendant’s behalf or the lapse
               of 30 days from the receipt of such a request by the warden of
               the defendant’s facility, whichever is earlier, may reduce the
               term of imprisonment (and may impose a term of probation or
               supervised release with or without conditions that does not
               exceed the unserved portion of the original term of
               imprisonment), after considering the factors set forth in Section
               3553(a) to the extent that they are applicable, if it finds that . . .
               extraordinary and compelling reasons warrant such a
               reduction[.]




        Case 2:97-cr-00098-JPS Filed 08/31/20 Page 6 of 15 Document 2222
       20.     Therefore, as will be seen below, Mr. Yager’s application meets the requirements

of § 3582(c)(1)(A) because Mr. Yager’s administrative remedies have been exhausted,

extraordinary and compelling reasons warrant the reduction of the prison sentence; the factors set

forth in 18 U.S.C. § 3553(a) support modification of the prison term, and a reduction in the prison

sentence is consistent with the Sentencing Commission’s policy statements.

               a.      Mr. Yager has satisfied the exhaustion requirement of 18 U.S.C. §
                       3582(c)(1)(A)

       21.     On June 23, 2020, Mr. Yager submitted a request to FCI Milan administration

requesting a reduction in sentence based upon the COVID-19 pandemic and his severe underlying

health conditions. See June 23, 2020 Email to FCI Milan Administration, attached hereto as

Exhibit A.

       22.     To date, Mr. Yager has received no response from FCI Milan administration

regarding the request to modify his sentence.

       23.     Due to the “failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request,” Mr. Yager has satisfied the

administrative exhaustion requirement of 18 U.S.C. § 3582(c)(1)(A).

       24.     Consequently, this Court has the authority to hear Mr. Yager’s Motion.

       II.     The COVID-19 Pandemic, Which Poses Particular Dangers to Medically
               Vulnerable Inmates Like Randy Yager, Presents “Extraordinary and
               Compelling Reasons” Which Justify Compassionate Release.

       25.     In the months since the WHO declared a global pandemic, COVID-19 has

continued to spread at an alarming rate. Incarcerated individuals are at special risk of infection

and are less able to participate in proactive measures, such as social distancing, to keep themselves

safe. The conditions in BOP facilities provide a uniquely hospitable environment for COVID-19

to spread rapidly. The virus has been shown to spread through aerosol particles which are released




        Case 2:97-cr-00098-JPS Filed 08/31/20 Page 7 of 15 Document 2222
through speaking, yelling, or singing.15 and because symptoms may not present themselves for up

to fourteen days, a single person can infect others for weeks before becoming sick.16

                a.       Mr. Yager’s medical condition

        26.     Although 18 U.S.C. § 3582(c) does not define “extraordinary and compelling

reasons,” this Court has found that relevant commentary and policy statements promulgated by the

Sentencing Commission may assist in making a Court’s determination. See United States v.

Gonzalez, 2020 WL 4437154 at *3 (E.D. Wis. Aug. 3, 2020).

        27.     Indeed, this Court has recognized that the commentary to U.S.S.G. § 1B1.13 is

instructive with respect to a defendant’s medical condition. See id. Guideline § 1B1.13 states that

extraordinary and compelling reasons exist when the defendant is:

        [S]uffering from a serious physical or medical condition . . . or experiencing
        deteriorating physical or mental health because of the aging process . . . that
        substantially diminishes the ability of the defendant to provide self care within the
        environment of a correctional facility and from which he or she is not expected to
        recover.

Id. (quoting Commentary to U.S.S.G. § 1B1.13.)

        28.     In Gonzalez, this Court held that the defendant’s medical conditions constituted

“extraordinary and compelling reasons” to reduce his sentence under subdivisions (A) through (D)

of comment 1 to U.S.S.G. § 1B1.13. See id. at *4. The defendant suffered from several chronic

conditions which increased his risk of infection and severe illness from COVID-19. See id. at *2.

Critically, this Court recognized that “prison is a particularly dangerous place for Defendant at this

moment. Prisons are difficult places, even with the measures being taken by the BOP, in which to




15
   High SARS-CoV-2 Attack Rate Following Exposure at a Choir Practice,
https://www.cdc.gov/mmwr/volumes/69/wr/mm6919e6.htm, CDC (last visited Aug. 26, 2020).
16
   Watch for Symptoms, CDC, https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html, (last
accessed August 26, 2020).



        Case 2:97-cr-00098-JPS Filed 08/31/20 Page 8 of 15 Document 2222
prevent the spread of the virus and adequately quarantine prisoners.” Id. at *4. Based upon these

findings, this Court granted the defendant’s (unopposed) motion for compassionate release.

       29.     In United States v. Cunningham, 2020 WL 436811 (E.D. Wis. Jul. 29, 2020), this

Court recognized that a defendant’s medical conditions may present extraordinary and compelling

reasons warranting release. See id. at *2. The defendant suffered from obesity, Meniere’s disease

(a disorder of the inner ear), stage III kidney disease, anemia, sleep apnea, and several skin

conditions. See id. at *1. This Court recognized that in light of the CDC’s guidance for persons

at increased risk, that the defendant established extraordinary and compelling reasons for release.

See id. at *3. As a result, this Court granted the defendant’s motion. See id. at *4.

       30.     Similarly, in United States v. Anderson, 2020 WL 4339220 (E.D. Wis. Jul. 29,

2020), this Court found that a defendant’s medical conditions presented extraordinary and

compelling reasons for release. See id. at *4. The government opposed release, stating that the

defendant was not currently at risk because he was not infected, and there were no reported cases

in the inmate population where the defendant was being held. See id. at *2. Critically, this Court

recognized that “[a]lthough Defendant currently does not have COVID-19, if he were to contract

COVID-19, the consequences would likely be dire. Courts have recognized that an inmate’s high-

risk medical conditions may warrant compassionate release due to the pandemic even when there

are no reported cases at their institution at the moment. Id. (collecting cases).

       31.     Other courts, when granting compassionate release, have also criticized the BOP’s

response to the COVID-19 crisis. See United States v. Hammond, 2020 WL 1891980 at *9

(D.D.C., Apr. 16, 2020) (Responding to the government’s argument that “BOP is prepared to deal

with pandemics such as the Coronavirus” by noting the hundreds of positive cases and 16 inmate

deaths which resulted “[d]espite the precautions taken by BOP”), United States v. Scparta, 2020




        Case 2:97-cr-00098-JPS Filed 08/31/20 Page 9 of 15 Document 2222
WL 1910481 at *1 (S.D.N.Y. Apr. 20, 2020) (criticizing the BOP’s inadequate quarantine

measures which placed the defendant in “conditions that will inevitably permit the virus to

spread”).

         32.   Here, based upon relevant CDC guidelines, Mr. Yager’s medical conditions place

him at increased risk of severe illness. His medical conditions also severely limit his ability to

care for himself in the environment of a correctional facility, further increasing his risk.

         33.   On March 20, 2019, Mr. Yager was evaluated by BOP Health Services. See BOP

Medical Records, attached hereto as Exhibit B (filed under seal). The records indicate that Mr.

Yager has a history of “Gadolinium poisoning that resulted in neuropathy. Has had two separate

surgeries for decompression of the thoracic and lumbar spine. Was w/c bound until a few months

ago, is able to use a walker . . .He is also unable to move walker into shower.” Id. at 1 (filed under

seal).

         34.   Upon information and belief, Mr. Yager was given an injection of gadolinium dye

as part of a routine CAT-scan performed by the BOP in December of 2016. See id. at 5 (filed

under seal). Mr. Yager experienced gadolinium poisoning as a result of the injection, which

resulted in neuropathy. See id. (filed under seal).

         35.   In early 2017, Mr. Yager began experiencing numbness in his legs that resulted in

chronic ambulatory issues. See id. at 39 (filed under seal). It is believed that the condition was

caused by Mr. Yager’s underlying spinal stenosis. See id. at 23 (filed under seal). Despite

treatment by the BOP, Mr. Yager’s ambulatory condition has not improved. See id. at 1 (filed

under seal). Indeed, Mr. Yager was wheelchair bound as recently as early 2019 and requires

assistance with daily personal hygiene including showering. See id. (filed under seal).




         Case 2:97-cr-00098-JPS Filed 08/31/20 Page 10 of 15 Document 2222
        36.     Furthermore, the records state that Mr. Yager’s “gait is unstable. He shifts weight

from right to left when standing using objects to balance. Gait is slow, wide, and unsteady and

‘dragging’. Strength in quadriceps bilaterally 3/5.” Id. at 1 (filed under seal). Mr. Yager was

found to have muscle weakness, spinal stenosis, and unspecified abnormalities of gait and

mobility. See id. (filed under seal).

        37.     Additionally, Mr. Yager’s BOP records reveal numerous chronic or serious medical

conditions, including hypertension, old myocardial infarction, aortic aneurysm (without rupture),

constipation, psoriasis, follicular disorder, spinal stenosis, muscle weakness, enlarged prostate, a

shoulder and upper arm injury, and unspecified abnormalities of gait and mobility. See id. at 3-4

(filed under seal).

        38.     In the past, Mr. Yager has also suffered from MRSA infections, chronic ischemic

heart disease, and open wounds on his lower back. See id. at 4 (filed under seal).

        39.     Mr. Yager has suffered from deteriorating mobility since at least 2017. See id. at

29 (filed under seal). On February 27, 2017, Mr. Yager reported an inability to walk after

previously indicating numbness in the legs. See id. at 29-31 (filed under seal). Plainly, these

conditions have not improved with the passage of time and BOP medical treatment.

        40.     Due to his limited mobility, Mr. Yager is allowed extra time to travel to and from

the chow hall for lunch and dinner. See id. at 43 (filed under seal). Upon information and belief,

Mr. Yager now remains in his unit while food is brought to him.

        41.     Upon information and belief, Mr. Yager is 5’11” and weighs 260 pounds.

According to the National Heart, Lung and Blood Institute, Mr. Yager’s body mass index of 36.3

places him in the “obese” category.17


17
   Calculate Your Body Mass Index, https://www.nhlbi.nih.gov/health/educational/lose_wt/BMI/bmicalc.htm, NIH
(last visited August 26, 2020).



        Case 2:97-cr-00098-JPS Filed 08/31/20 Page 11 of 15 Document 2222
        42.     The CDC has identified several medical conditions which place people of any age

at increased risk of severe illness from COVID-19, including serious heart conditions, obesity and

hypertension.18 As noted above, Mr. Yager currently suffers from obesity, hypertension and aortic

aneurysm, and has suffered from chronic ischemic heart disease in the past. These conditions,

alone, place him at increased risk of severe illness from COVID-19, but he has several other

chronic or serious medical conditions and issues.

        43.     Furthermore, Mr. Yager’s chronic ambulatory issues increase his risk of COVID-

19 infection due to his inability to care for himself in the environment of a correctional facility.

As noted above, Mr. Yager’s medical records indicate that he uses a walker, but is unable to move

the walker into the shower. He also suffers from obesity and various skin conditions, which

indicate an inability to exercise or maintain adequate levels of personal hygiene while incarcerated

at FCI Milan.

        44.     Mr. Yager’s experience with ineffective medical treatment by the BOP has left him

particularly concerned for his health and safety during the COVID-19 pandemic. Indeed, Mr.

Yager was poisoned during a routine CAT-scan while under the care of the BOP. See id. at 5 (filed

under seal).

        45.     Even assuming that Mr. Yager would receive the same level of treatment by BOP

medical staff as he would through a private physician, it is far more likely that Mr. Yager will

become infected if he remains in a BOP facility. In particular, his limited mobility makes it

difficult for Mr. Yager to properly social distance and maintain adequate personal hygiene while

incarcerated.




18
  People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html, CDC (last visited August 26, 2020).



        Case 2:97-cr-00098-JPS Filed 08/31/20 Page 12 of 15 Document 2222
       46.     As of August 26, 2020, there are two active COVID-19 cases at FCI Milan,

indicating that the virus can infiltrate the facility despite BOP precautions. Should Mr. Yager

become infected, the consequences would be dire. Mr. Yager’s sentence should not be turned into

a death sentence.

       47.     We respectfully submit that Mr. Yager’s medical conditions present “extraordinary

and compelling reasons” for a reduction of his sentence.

               b.      The relevant § 3553(a) sentencing factors warrant reduction or
                       modification of Mr. Yager’s sentence.

       48.     When a defendant establishes the existence of extraordinary and compelling

circumstances justifying relief under 18 U.S.C. § 3582(c)(1)(A), a court must consider the relevant

sentencing factors of 18 U.S.C. § 3553(a) to determine whether a sentencing reduction or

modification is warranted. See 18 U.S.C. § 3582(c)(1)(A). Here, Mr. Yager’s medical conditions

and the unique dangers of contracting COVID-19, when coupled with the Sentencing Guidelines

and other § 3553(a) sentencing factors, warrant relief.

       49.     Mr. Yager is 64 years old. He was sentenced to a term of 180 months with a five

year term of supervised release. Mr. Yager’s current release date is July 27, 2027. He has been

incarcerated for nearly six years, since his arraignment on November 18, 2014.

       50.     During his period of incarceration – despite his physical limitations – Mr. Yager

has completed numerous educational and vocational programs. See March 1, 2020 Individualized

Reentry Plan – Program Review, attached hereto as Exhibit C.

       51.     Mr. Yager’s “Male Pattern Risk Scoring” analysis, conducted by the BOP on May

31, 2020, classified Mr. Yager’s risk level as “minimum.” See May 31, 2020 Male Pattern Risk

Score, attached hereto as Exhibit D.




       Case 2:97-cr-00098-JPS Filed 08/31/20 Page 13 of 15 Document 2222
        52.     Mr. Yager was originally charged on May 30, 1997 in an Indictment outlining

offenses which took place between January 1, 1988 and May 30, 1997. (See Indictment, Dkt. No.

1 at 15-16.) Prior to sentencing, Mr. Yager’s counsel, Stephen Hurley, wrote to Your Honor:

        While having fled prosecution is not a favored act, in the almost 20 years of his
        absence he lived a law-abiding life. The Randy Yager who you will sentence is not
        the same Randy Yager who fled . . . [i]ncapacitation to prevent future crime is not,
        today, the same concern it would have been 20 years ago. It will be even less 11
        years hence. He has demonstrated that he can live productively, peacefully and
        within the law.

See July 25, 2016 Letter to Honorable Joseph P. Stadtmueller, attached hereto as Exhibit E.

        53.     Mr. Hurley’s words are even more meaningful four years later, particularly in light

of Mr. Yager’s ambulatory and other medical conditions.

        54.     If released, Mr. Yager would reside with a friend, Lela Wislocka at 2046 W. Iowa

Street in Chicago, Illinois 60622.

        55.     Based upon Mr. Yager’s age, dedication to education while incarcerated, his

minimal risk level, and severe medical conditions, we respectfully submit that the § 3553(a) factors

weigh heavily in favor of release.

                                       CONCLUSION

        In light of the foregoing, we ask the Court to grant Mr. Yager’s request for Compassionate

Release. We understand that Mr. Yager has approximately seven years remaining on his sentence,

and has already served approximately five years and nine months of his term of incarceration. Mr.

Yager suffers from several medical conditions which place him at increased risk of severe illness

from COVID-19. Furthermore, Mr. Yager’s ambulatory issues prevent him from properly caring

for himself in FCI Milan, which currently has two active COVID-19 cases. Given his medical

condition and the BOP’s inability to control the pandemic in its facilities, we respectfully ask this

Court to reduce Mr. Yager’s sentence to time served, or, in the alternative, allow him to serve the




        Case 2:97-cr-00098-JPS Filed 08/31/20 Page 14 of 15 Document 2222
remainder of his sentence under home confinement. Mr. Yager, with the permission of the United

States Probation Department, would reside and/or serve the remainder of his sentence at 2046 W.

Iowa Street in Chicago, Illinois 60622. Being released to his home will permit Mr. Yager to obtain

medical help from his own private physician.

        We believe that releasing Mr. Yager under 18 U.S.C. § 3582(c)(1)(A) will reduce his

chances of contracting COVID-19, which would likely transform Mr. Yager’s sentence of

incarceration into a death sentence. We respectfully request that this Court order Mr. Yager’s

immediate release, or, in the alternative, allow Mr. Yager to serve the remainder of his sentence on

home incarceration.

DATED:          Buffalo, New York
                August 31, 2020

                                               Respectfully submitted,


                                               /s/Alexander E. Basinski
                                               ___________________________
                                               ALEXANDER E. BASINSKI, ESQ.
                                               ERIN MCCAMPBELL PARIS, ESQ.
                                               LIPSITZ GREEN SCIME & CAMBRIA LLP
                                               Attorneys for Defendant
                                               RANDY M. YAGER
                                               Office and Post Office Address
                                               42 Delaware Avenue – Suite 300
                                               Buffalo, New York 14202
                                               (716) 849-1333

TO:     CAROL L. KRAFT, ESQ.
        ASSISTANT UNITED STATES ATTORNEY
        517 E Wisconsin Avenue – Room 530
        Milwaukee, WI 53202




        Case 2:97-cr-00098-JPS Filed 08/31/20 Page 15 of 15 Document 2222
